DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 6, the limitation “forming a thin film transistor layer” followed by “defining a first thin film transistor area … and forming a plurality of evenly arranged first thin film transistor units within the first thin film transistor area” and “defining a second thin film transistor area … and forming a plurality of evenly arranged second thin film transistor units within the second thin film transistor area” renderst the claim indefinite, as forming the thin film transistor layer comprises forming thin film transistor units (see Spec at [0035]). For purposes of examination the claim will be interpreted as “forming a thin film transistor layer on the flexible layer, wherein the thin film transistor layer comprises a first thin film transistor area within the image capturing area and having a plurality of evenly arranged first thin film transistor units within the first thin film transistor area and a second thin film transistor area within the non-image capturing area and having a plurality of evenly arranged second thin film transistor units within the second thin film transistor area”
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6, 7, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (U.S. PGPub 2017/0214003) in view of Shin (WO 2020/256501 A1).
Regarding claim 1, Lee teaches a display panel ([0008]) comprising an image capturing area and a non-image capturing area surrounding the image capturing area (Fig. 4, CP, peripheral region, [0087]), the display panel comprising a substrate and a flexible layer disposed on the substrate, wherein a portion of the flexible layer corresponding to the image capturing area is transparent ([0062], substrate 110 may be glass with a transparent polyimide layer); a thin film transistor layer disposed on the flexible layer (Figs. 4-5), wherein the thin film transistor layer comprises a plurality of first thin film transistor units disposed within the image capturing area and a plurality of second thin film transistor units disposed within the non-image capturing area (Figs. 4-5, 250). 
Lee does not explicitly teach wherein the density of the first thin film transistor units is less than a density of the second thin film transistor units. 
Shin teaches a display panel ([0001]) comprising: an image capturing area and a non-image capturing area surrounding the image capturing area (Fig. 4A, image capturing area A1, non-image capturing area A2, [0050]), wherein the density of first thin film transistor units disposed within the image capturing area is less than the density of the second thin film transistor units disposed within the non-image capturing area (Figs. 4A-4B and 5-9; [0058]-[0061], [0065], layer 510a comprises sub-pixel elements which are not present in the transparent regions, [0067]).
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Shin with Lee such that the density of the first thin film transistor units is less than a density of the second thin film transistor units for the purpose of reducing light diffraction reaching the sensor (Shin, [0058]) in a display panel which has display pixels in the image capturing area (Shin, [0003]-[0005]; Lee, [0061]).
Regarding claim 2, Lee teaches wherein material of the flexible layer comprises polyimide and the portion of the flexible layer corresponding to the image capturing area is made of a transparent polyimide material ([0062], Figs. 4-5). It would have been obvious to a person having ordinary skill in the art at the time to further combine the teachings of Lee and Shin for the reasons set forth in the rejection of claim 1.
Regarding claim 3, the combination of Lee and Shin does not explicitly teach wherein a density ratio of the first thin film transistor unit is between 1:2 and 1:30. Shin teaches wherein the amount of light reaching the sensor is maintained at a predetermined level ([0010]) which is controlled by the number of transparent areas relative to opaque ones ([0058]) but does not explicitly teach a specific ratio. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05(II)A. Therefore it would have been obvious to a person having ordinary skill in the art to modify the teachings of Lee and Shin such that the density ratio of the first thin film transistor unit is between 1:2 and 1:30 for the purpose of determining a workable range for the opaque and transparent areas as described by Shin ([0058]).
Regarding claim 6, Lee teaches a method of forming a display panel ([0008], [0038]), the display panel comprising an image capturing area and a non-image capturing area surrounding the image capturing area (Fig. 4, CP, peripheral region, [0087]), the method comprising: providing a substrate and forming a flexible layer on the substrate, wherein a portion of the flexible layer corresponding to the image capturing area is deposited with transparent flexible material (Fig. 9, [0091], 510; [0062], substrate 110 may be glass with transparent polyimide disposed on the substrate); forming a thin film transistor layer on the flexible layer (Fig. 9, [0093]-[0097]), wherein the thin film transistor layer comprises a first thin film transistor area within the image capturing area and having a plurality of evenly arranged first thin film transistor units within the first thin film transistor area and a second thin 
Lee does not explicitly teach wherein the density of the first thin film transistor units is less than a density of the second thin film transistor units and wherein the lower density thin film transistor units disposed within the image capturing area are evenly arranged.
Shin teaches a display panel ([0001]) comprising: an image capturing area and a non-image capturing area surrounding the image capturing area (Fig. 4A, image capturing area A1, non-image capturing area A2, [0050]), wherein the density of first thin film transistor units disposed within the image capturing area is less than the density of the second thin film transistor units disposed within the non-image capturing area (Figs. 4A-4B and 5-9; [0058]-[0061], [0065], layer 510a comprises sub-pixel elements which are not present in the transparent regions, [0067]), wherein the lower density thin film transistor units disposed within the image capturing area are evenly arranged ([0059]).
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Shin with Lee such that the density of the first thin film transistor units is less than a density of the second thin film transistor units and wherein the lower density thin film transistor units disposed within the image capturing area are evenly arranged for the purpose of reducing light diffraction reaching the sensor (Shin, [0058]) in a display panel which has display pixels in the image capturing area (Shin, [0003]-[0005]; Lee, [0061]).
Regarding claim 7, Lee teaches wherein material of the flexible layer comprises polyimide and the portion of the flexible layer corresponding to the image capturing area is made of a transparent polyimide material ([0062], Figs. 4-5). It would have been obvious to a person having ordinary skill in the art at the time to further combine the teachings of Lee and Shin for the reasons set forth in the rejection of claim 1.
Regarding claim 10, the combination of Lee and Shin teaches a display device comprising the display panel of claim 1 (Figs. 1-4, [0030]-[0033]). It would have been obvious to a person having ordinary skill in the art at the time to further combine the teachings of Lee and Shin for the reasons set forth in the rejection of claim 1.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (U.S. PGPub 2017/0214003) in view of Shin (WO 2020/256501 A1) and further in view of Chen (U.S. PGPub 2013/0021289).
Regarding claim 4, the combination of Lee and Shin teaches an organic light emitting layer disposed on the thin film transistor layer (Lee, 330, [0059], [0005]) and an encapsulation layer disposed on the organic light-emitting layer (Lee, [0113], sealant) but does not explicitly teach a touch layer disposed on the encapsulation layer and an optical film structure layer disposed on the touch layer.
Chen teaches a display panel ([0009]) comprising a substrate (80, Fig. 16, [0075]), an organic light-emitting layer (82, [0075]), an encapsulation layer disposed on the organic light-emitting layer (84, [0075]), a touch layer disposed on the encapsulation layer (44, [0074]), and an optical film structure layer disposed on the touch layer (92, 94, 18, [0077]-[0078]).
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Chen with Lee and Shin such that the device comprises a touch layer disposed on the encapsulation layer and an optical film structure layer disposed on the touch layer for the purpose of providing a touch screen and a polarizer for a display panel ([0077]).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (U.S. PGPub 2017/0214003) in view of Shin (WO 2020/256501 A1) and further in view of Chen (U.S. PGPub 2013/0021289) and Huang (U.S. PGPub 2020/0328373).
Regarding claim 5, the combination of Lee, Shin, and Chen teaches wherein the optical film structure layer comprises a polarizer layer disposed on the touch layer, an optical adhesive disposed on a side of the polarizer layer away from the touch layer, and a protective layer disposed on a side of the optical adhesive away from the polarizer layer (Chen, 92, 94, 18, [0077]-[0078]) but does not explicitly teach wherein the polarizer layer has a light transmission hole corresponding to the image capturing area.
Huang teaches wherein a polarizer layer on a display panel has a light transmission hole corresponding to the image capturing area (Fig. 7, 16, 18, [0052], [0056], [0059]).
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Huang with Lee, Shin, and Chen such that the polarizer layer has a light transmission hole corresponding to the image capturing area for the purpose of improving the effect of the image capture (Huang, [0064]).
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (U.S. PGPub 2017/0214003) in view of Shin (WO 2020/256501 A1) and further in view of Huang (U.S. PGPub 2020/0328373).
Regarding claim 8, the combination of Lee and Shin teaches an encapsulation layer disposed on the thin film transistor layer (Lee, [0113], sealant) but does not explicitly teach forming a touch layer on the encapsulation layer and forming an optical film structure on the touch layer.
Huang teaches a display panel comprising an encapsulation layer disposed on the pixel structural layer ([0039], which comprises the pixel circuit ([0041]); forming a touch layer on the encapsulation layer (Fig. 7, 15, [0049]); and forming an optical film structure on the touch layer (Fig. 7, 16, 17, [0049]).
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Huang with Lee and Shin such that the method 
Regarding claim 9, the combination of Lee, Shin, and Huang teaches wherein the optical film structure comprises a polarizer layer, and a light transmission hole is provided in the polarizer corresponding to the image capturing area (Huang, Fig. 7, 16, 18, [0052], [0056], [0059]).
Therefore it would have been obvious to a person having ordinary skill in the art to further combine Huang with Lee and Shin such that the polarizer layer has a light transmission hole corresponding to the image capturing area for the purpose of improving the effect of the image capture (Huang, [0064]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALIA SABUR whose telephone number is (571)270-7219.  The examiner can normally be reached on M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/ALIA SABUR/Primary Examiner, Art Unit 2812